

 S496 ENR: To repeal the rule issued by the Federal Highway Administration and the Federal Transit Administration entitled “Metropolitan Planning Organization Coordination and Planning Area Reform”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 496IN THE SENATE OF THE UNITED STATESAN ACTTo repeal the rule issued by the Federal Highway Administration and the
Federal Transit Administration entitled Metropolitan Planning Organization
Coordination and Planning Area Reform.1.RepealThe rule issued by the Federal Highway Administration and the Federal Transit Administration entitled Metropolitan Planning Organization Coordination and Planning Area Reform (81 Fed. Reg. 93448 (December 20, 2016)) shall have no force or effect, and any regulation revised by that rule shall be applied as if that rule had not been issued.Speaker of the House of RepresentativesVice President of the United States and President of the Senate